DETAILED ACTION
Claims 1-7 are pending. Claims dated 04/13/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection(s) to the claim(s) under 35 U.S.C. § 101: Applicant has amended the claim(s) to overcome the previously set forth rejection(s). Accordingly, the Examiner has withdrawn the previously set forth rejection(s) to the claim(s). 

Regarding the rejection(s) to the claim(s) under 35 U.S.C. § 112(b): Applicant has amended the claim(s) to overcome the previously set forth rejection(s). Accordingly, the Examiner has withdrawn the previously set forth rejection(s) to the claim(s). 

Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, the thrust of Applicant’s arguments pertains to limitations that were not present in the claims examined in the non-final rejection dated 01/14/2022, and these limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 20200241529 A1), in view of Urano et al. (US 20200191582 A1), in view of Blum et al. (US 20190079521 A1) and herein after will be referred to as Salter, Urano, and Blum respectively.

Regarding claim 1, Salter teaches a mobile object configured to autonomously travel within a area (Fig. 2 autonomous vehicle 10), 
the mobile object allowing a user to get on the mobile object at a first location within the area ([0053] Once the ride is confirmed, the autonomous vehicle 10 will arrive at the user's pick-up location, allow the user to enter), 
and to get off at a second location different from the first location ([0053] and drive the user to their drop-off location (i.e., destination); Fig. 8 dismissal triggered S134),  
wherein the mobile object is configured to autonomously travel Fig. 8 when luggage weight in storage is removed in S126, method proceeds to step S130 and S134 where a dismissal is triggered, and a countdown is initiated S136; [0070] The countdown may be of a predetermined time, such as 10 seconds; [0072] Finally, the doors of the autonomous vehicle 10 may close, at 140, and the autonomous vehicle 10 may continue on with its journey or begin a new one)
While Salter teaches that the mobile object is configured to autonomously begin a new journey after drop-off ([0072]), Salter does not explicitly teach that the mobile object is configured to autonomously travel to the first location. 
However, Urano teaches a mobile object configured to autonomously travel back to the first location ([0018] a navigation system for an autonomous mobility-as-a-service (MAAS) vehicle may determine a route from an initial location to a destination and from the destination to a return location, such as the initial location. For example, the autonomous MAAS vehicle (e.g., autonomous taxi) may pick up a customer at an initial location (e.g., taxi station, airport, train station, etc.) drive the customer to a destination, and return to the location for another pickup.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile object as taught by Salter to incorporate Urano to include the mobile object is configured to autonomously travel to the first location, because doing so allows the mobile object initiate “another pickup” (Urano [0018]) and improves pick-up chances when an initial location is a popular location such as “a taxi station, airport, train station, etc.” (Urano [0018]).
Salter, in view of Urano does not explicitly disclose that the area is a park.
However, Examiner submits that it is well known and obvious to one of ordinary skill in the art that an autonomous vehicle can travel within a park, and that the autonomous vehicle as taught by Salter, in view of Urano is capable of autonomously traveling within a park. Even so, Blum teaches a mobile object configured to autonomously travel within a park (Fig. 1 autonomous vehicle 26 configured to autonomously travel within an amusement park 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Salter, in view of Urano’s generic mobile object configured to autonomously travel within an area to substitute Blum’s mobile object configured to autonomously travel within a park because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of a mobile object configured to autonomously travel within a park for a generic mobile object configured to autonomously travel within an area would have had the predictable result of performing autonomous traveling to a first location and to a second location.

Regarding claim 2, Salter, as modified (see rejection of claim 1), teaches the mobile object according to claim 1.
Salter further teaches wherein the first location is a specific location where the user needs to move by the mobile object ([0053] user's pick-up location).

Regarding claim 3, Salter teaches a control device that controls a mobile object configured to travel within a area (Fig. 3 controller 70 controls autonomous vehicle 10), 
the mobile object allowing a user to get on the mobile object at a first location within the area ([0053] Once the ride is confirmed, the autonomous vehicle 10 will arrive at the user's pick-up location, allow the user to enter), 
and to get off at a second location different from the first location ([0053] and drive the user to their drop-off location (i.e., destination); Fig. 8 dismissal triggered S134), 
wherein the control device is configured to control the mobile object such that the mobile object travels Fig. 8 when luggage weight in storage is removed in S126, method proceeds to step S130 and S134 where a dismissal is triggered, and a countdown is initiated S136; [0070] The countdown may be of a predetermined time, such as 10 seconds; [0072] Finally, the doors of the autonomous vehicle 10 may close, at 140, and the autonomous vehicle 10 may continue on with its journey or begin a new one)
While Salter teaches that the control device is configured to control the mobile object such that the mobile object autonomously begins a new journey after drop-off ([0072]), Salter does not explicitly teach that the mobile object is configured to travel to the first location. 
However, Urano teaches a mobile object configured to travel back to the first location ([0018] a navigation system for an autonomous mobility-as-a-service (MAAS) vehicle may determine a route from an initial location to a destination and from the destination to a return location, such as the initial location. For example, the autonomous MAAS vehicle (e.g., autonomous taxi) may pick up a customer at an initial location (e.g., taxi station, airport, train station, etc.) drive the customer to a destination, and return to the location for another pickup.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile object as taught by Salter to incorporate Urano to include the mobile object is configured to travel to the first location, because doing so allows the mobile object initiate “another pickup” (Urano [0018]) and improves pick-up chances when an initial location is a popular location such as “a taxi station, airport, train station, etc.” (Urano [0018]).
Salter, in view of Urano does not explicitly disclose that the area is a park.
However, Examiner submits that it is well known and obvious to one of ordinary skill in the art that an autonomous vehicle can travel within a park, and that the autonomous vehicle as taught by Salter, in view of Urano is capable of autonomously traveling within a park. Even so, Blum teaches a mobile object configured to autonomously travel within a park (Fig. 1 autonomous vehicle 26 configured to autonomously travel within an amusement park 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Salter, in view of Urano’s generic mobile object configured to autonomously travel within an area to substitute Blum’s mobile object configured to autonomously travel within a park because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of a mobile object configured to autonomously travel within a park for a generic mobile object configured to autonomously travel within an area would have had the predictable result of performing autonomous traveling to a first location and to a second location.

Regarding claim 6, Salter teaches a control method of controlling a mobile object configured to travel within a area (Fig. 2 autonomous vehicle 10; [0004] A method according to an exemplary aspect of the present disclosure includes…taking an action configured to prevent unwanted dismissal of an autonomous vehicle…), 
the mobile object allowing a user to get on the mobile object at a first location within the area ([0053] Once the ride is confirmed, the autonomous vehicle 10 will arrive at the user's pick-up location, allow the user to enter), 
and to get off at a second location different from the first location ([0053] and drive the user to their drop-off location (i.e., destination); Fig. 8 dismissal triggered S134), 
the control method comprising: controlling the mobile object such that the mobile object travels Fig. 8 when luggage weight in storage is removed in S126, method proceeds to step S130 and S134 where a dismissal is triggered, and a countdown is initiated S136; [0070] The countdown may be of a predetermined time, such as 10 seconds; [0072] Finally, the doors of the autonomous vehicle 10 may close, at 140, and the autonomous vehicle 10 may continue on with its journey or begin a new one)
While Salter teaches the control method comprising: controlling the mobile object to autonomously begin a new journey after drop-off ([0072]), Salter does not explicitly teach the control method comprising: controlling the mobile object to travel to the first location. 
However, Urano teaches the control method comprising: controlling a mobile object to travel back to the first location ([0018] a navigation system for an autonomous mobility-as-a-service (MAAS) vehicle may determine a route from an initial location to a destination and from the destination to a return location, such as the initial location. For example, the autonomous MAAS vehicle (e.g., autonomous taxi) may pick up a customer at an initial location (e.g., taxi station, airport, train station, etc.) drive the customer to a destination, and return to the location for another pickup.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method as taught by Salter to incorporate Urano to include controlling a mobile object to travel to the first location, because doing so allows the mobile object initiate “another pickup” (Urano [0018]) and improves pick-up chances when an initial location is a popular location such as “a taxi station, airport, train station, etc.” (Urano [0018]).
Salter, in view of Urano does not explicitly disclose that the area is a park.
However, Examiner submits that it is well known and obvious to one of ordinary skill in the art that an autonomous vehicle can travel within a park, and that the autonomous vehicle as taught by Salter, in view of Urano is capable of autonomously traveling within a park. Even so, Blum teaches a mobile object configured to autonomously travel within a park (Fig. 1 autonomous vehicle 26 configured to autonomously travel within an amusement park 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Salter, in view of Urano’s generic mobile object configured to autonomously travel within an area to substitute Blum’s mobile object configured to autonomously travel within a park because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of a mobile object configured to autonomously travel within a park for a generic mobile object configured to autonomously travel within an area would have had the predictable result of performing autonomous traveling to a first location and to a second location.

Regarding claim 7, Salter teaches a non-transitory computer-readable storage medium storing therein a computer program that controls a mobile object configured to travel within a area (Fig. 2 autonomous vehicle 10; [0004] A method according to an exemplary aspect of the present disclosure includes…taking an action configured to prevent unwanted dismissal of an autonomous vehicle…; [0040] the controller 70 may be programmed with executable instructions […] The controller 70 additionally includes a processing unit and non-transitory memory for executing the various control strategies and modes of the vehicle system.), 
the mobile object allowing a user to get on the mobile object at a first location within the area ([0053] Once the ride is confirmed, the autonomous vehicle 10 will arrive at the user's pick-up location, allow the user to enter), 
and to get off at a second location different from the first location ([0053] and drive the user to their drop-off location (i.e., destination); Fig. 8 dismissal triggered S134), 
the computer program, when executed by at least one processor, causes the at least one processor to: control the mobile object such that the mobile object travels Fig. 8 when luggage weight in storage is removed in S126, method proceeds to step S130 and S134 where a dismissal is triggered, and a countdown is initiated S136; [0070] The countdown may be of a predetermined time, such as 10 seconds; [0072] Finally, the doors of the autonomous vehicle 10 may close, at 140, and the autonomous vehicle 10 may continue on with its journey or begin a new one)
While Salter teaches the computer program, when executed by at least one processor, causes the at least one processor to control the mobile object to autonomously begin a new journey after drop-off ([0072]), Salter does not explicitly teach the computer program, when executed by at least one processor, causes the at least one processor to control the mobile object such that the mobile object travels to the first location. 
However, Urano teaches the computer program, when executed by at least one processor, causes the at least one processor to control a mobile object to travel back to the first location ([0018] a navigation system for an autonomous mobility-as-a-service (MAAS) vehicle may determine a route from an initial location to a destination and from the destination to a return location, such as the initial location. For example, the autonomous MAAS vehicle (e.g., autonomous taxi) may pick up a customer at an initial location (e.g., taxi station, airport, train station, etc.) drive the customer to a destination, and return to the location for another pickup.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium storing therein a computer program as taught by Salter to incorporate Urano to include the computer program, when executed by at least one processor, causes the at least one processor to control a mobile object to travel to the first location, because doing so allows the mobile object initiate “another pickup” (Urano [0018]) and improves pick-up chances when an initial location is a popular location such as “a taxi station, airport, train station, etc.” (Urano [0018]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salter, in view of Urano, in view of Blum, in further view of Suzuki et al. (US 20200257312 A1) and herein after will be referred to as Suzuki.

Regarding claim 4, Salter, as modified, teaches the control device according to claim 3.
Salter, as modified, does not explicitly teach wherein the control device is configured to generate a follow-up command signal for causing another mobile object to follow the mobile object when the mobile object to moves to the first location.  
However Suzuki teaches wherein the control device ([0054] command generating unit 2202) is configured to generate a follow-up command signal for causing another mobile object ([0054] autonomous vehicle 100B) to follow the mobile object ([0054] autonomous vehicle 100A) when the mobile object to moves to the first location ([0054] Also, the operation command generating unit 2022 generates a command to make the autonomous vehicle 100B travel behind (follow) the autonomous vehicle 100A, while keeping the inter-vehicle distance to the autonomous vehicle 100A constant (predetermined inter-vehicle distance Ivd)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the control device as taught by modified Salter to incorporate the teachings of Suzuki to include wherein the control device is configured to generate a follow-up command signal for causing another mobile object to follow the mobile object when the mobile object to moves to the first location, because not only would this help optimize transport by minimizing battery usage (Suzuki [0064]), but also because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “having another mobile object follow the mobile object”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salter, in view of Urano, in view of Blum, in further view of Nemoto (US 20140292545 A1) and herein after will be referred to as Nemoto.

Regarding claim 5, Salter, as modified, teaches the control device according to claim 3.
Salter, as modified, does not explicitly teach wherein the control device is configured to, when receiving a follow-up command signal for causing the mobile object to follow another mobile object, control the mobile object such that the mobile object follows the other mobile object.
However, Nemoto teaches wherein the control device ([0048] vehicle control ECU 10) is configured to, when receiving a follow-up command signal for causing the mobile object ([0049] host vehicle) to follow another mobile object ([0049] preceding vehicle), control the mobile object such that the mobile object follows the other mobile object ([0048] the vehicle control ECU 10 performs information communication follow-up control utilizing a communication function; [0049] As a result, the vehicle control system 1 can cause the host vehicle to follow the preceding vehicle that travels immediately in front of the host vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the control device as taught by modified Salter to incorporate the teachings of Nemoto to include wherein the control device is configured to, when receiving a follow-up command signal for causing the mobile object to follow another mobile object, control the mobile object such that the mobile object follows the other mobile object, because not only would this help optimize transport by improving fuel consumption (Nemoto [0049]), but also because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “having the mobile object follow another mobile object”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US10150448B2: Huennekens et al. discloses at least a method comprising identifying a condition indication of when an autonomous vehicle should remain stationary.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661